Freedman, J.
The complaint in this case differs from that in the prior action brought by William S. Williams against the Western Union Telegraph Co., and others, by reason of the fact that it contains no charge of fraud against the individual defendants, but does contain, as additional assignments of illegality, averments to the effect that the consolidation of the corporations is against the laws of the States of Ohio *390and Pennsylvania and of the United States, and that the American Union Go. and the Atlantic and Pacific Co. were made defendants; but with these exceptions, the case presents the same questions as were examined and determined in the case of Williams, and substantially the same relief is sought. As the grounds upon which the case last referred to was disposed of at the present time, are necessarily decisive of the appeal in the present case, its distinctive features do not require separate notice.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
The order, granting an allowance, should also be reversed, with $10 costs to abide the event.
Russell and Arnoux, JJ., concurred.